Title: From Benjamin Franklin to David Hartley, 13 July 1778
From: Franklin, Benjamin
To: Hartley, David


Dear Sir
Passy, July 13 1778
Inclosed is the List of our Prisoners, which by an accident was long in coming to us. There are supposed to be about 15 more remaining in the Hospital, whose names we have not yet obtained, and about as many who being recovered of their wounds have been suffered to go home to England. If you continue in the Opinion of making the exchange at Calais, you will send us the Papers necessary to secure the Vessel that shall transport the Men from the Ports where they are to that Place against Capture; as the marching them thither would be attended with great Inconveniencies, and many of them might desert on the way from an apprehension of being put on Board Men of war on their Arrival in England. I am ever Your affectionate humble Servant
BF
B. Franklin to M. Hartley
